Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s arguments filed 11/18/2020, the application is still pending. Applicant's arguments have been fully considered but they are not persuasive. Therefore a FINAL REJECTION in view of Nicholas D. Grobelny et al. (US Publication 2018/0293197), hereafter Grobelny, is being administered.

Response to Arguments
2.	Applicant’s arguments are summarized as the following:
A.	Accordingly, Grobelny fail to disclose the feature of “a dockside controller electrically coupled to the SMbus, and configured to encode the one or more MCTP packets to one or more vendor specific protocol (VSP) packets” as recited in claim 1.
In further response to applicant's argument B, examiner notes, the Embedded controller disclosed in Grobelny has the capabilities, as the applicant quoted in the arguments to “activate the multiplexers”. It’s understood by the examiner that a multiplexer is an encoder with enable pins, and a demultiplexer is a decoder with enable pins. (See Grobelny’s abstract) With that being the rationale, it does not appear to the examiner that Grobelny is incapable of configuring the packets to be encoded. As shown in Figure 3 of Grobelny in comparison to applicants Figure 1, the transformation is seen where MCTP data on the device but in communication over thunderbolt to include PCIe data as also indicated in the applicant’s specification for the Vendor specific packets. (see applicants paragraph [0036])


B.	Grobelny is no reason, suggestion or motivation to make the modification that encoding the MCTP data because such the modification is totally unreasonable, and would render Grobelny unsatisfactory for its intended purpose.
(Paragraph [0013, 0014, and 0042] of Grobelny). This appears to be in harmony with the applicant’s disclosure of “a connector interface that can transport the packets to an electrical device that’s connected.” (Paragraph [0036] abstract of applicant) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 102(a(1)) as being taught 
Nicholas D. Grobelny et al. (US Publication 2018/0293197), hereafter Grobelny.

Regarding claims 1 and 9 Grobelny discloses a docking station comprising:
a network interface controller (NIC) (PCIE NIC 370) configured to transmit one or more management component transport protocol (MCTP) packets (via communications according to MCTP) via a system management bus (SMbus) (via SMbus); (Figure 3; Paragraph [0046])
a dock-side controller (embedded controller EC) electrically coupled to the SMbus, and configured to encode (via MUX) the one or more MCTP packets (MCTP data; Paragraph [0042]) to one or more vendor specific protocol (VSP) packets (via data multiplexed with the Thunderbolt multiplexed PCIE and other data); and (Paragraph [0041, 0042, and 0052])
a dock-side connector interface (via USB-C connector) electrically coupled to the dock-side controller (EC), and configured to transmit the one or more VSP packets to an electrical device (via information handling system 100) to control a basic input output system (BIOS) of the electrical device (via BIOS/FW code 124; Paragraph [0023]) on the condition that the electrical device is connected to the docking station via the dock-side connector interface (USB C connector). (Figures 3) 


Claims 2 and 10 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the dock-side connector interface comprises an USB type-c connector (USB-C connector). (Paragraph [0014 and 0015] of Grobelny)


Claims 3 and 11 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the one or more VSP packets (via multiple lanes of data; Paragraph [0014]) comprises a vendor defined message (VDM) transmitted via a configuration channel pin of the usb type-c connector (via unused USB-2 pins in USB type C port). (Paragraph [0042 and 0046] of Grobelny)


Claims 5 and 13 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the one or more VSP packets comprises a peripheral component interconnect express (PCIe) protocol packet (PCIE data) transmitted via a sideband use pin (via sideband channel; Paragraph [0049, 0052, and 0058])  of the usb type-c connector. (Paragraph [0014] of Grobelny)


Claims 6 and 14 is rejected for the reasons set forth hereinabove for claim 5, and further discloses wherein the dock-side controller (EC) comprises a PCIe sideband controller electrically coupled to the sideband use pin (via sideband channel; Paragraph [0049, 0052, and 0058]) and configured to encode or decode (multiplex/demultiplex) the one or more MCTP packets (MCTP data) to the PCIe protocol packet (PCIE). (Paragraph [0042, 0043, and 0046]).


Claims 7 and 15 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the network interface controller is configured to transmit the one or more MCTP packets for an in-band or an out-of-band configuration (communications out-of-band) of the BIOS of the electrical device. (Paragraph [0049] of Grobelny)


Claims 8 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein a host-side controller (via thunderbolt controller 318) arranged in the electrical device (host system 310) is configured to decode the one or more VSP packets to the one or more MCTP packets (via MCTP over SMbus) for configuration of the BIOS of the electrical device. (Figure 3 of Grobelny)


Regarding claim 16 discloses a method for configuring a basic input output system, comprising:

transmitting, by a network interface controller of a docking station, one or more management component transport protocol (MCTP) packets (via communications according to MCTP data; Paragraph [0042]) via a system management bus (SMbus) (MCTP over SMbus); (Figure 3; Paragraph [0029 and 0046])

encoding (Embedded Controller via MUX), a dock-side controller (thunderbolt controller) of the docking station, the one or more MCTP packets (via MCTP) to one or more vendor specific protocol packets; (Figure 3)

transmitting, via a connector interface (via USB-C connector), the one or more VSP packets to an electrical device (information handling system 100);

decoding, by a host-side controller of the electrical device (100), the one or more VSP packets (via multiple lanes of data; Paragraph [0014]) to the one or more MCTP packets; (Paragraph [0041-0043] and

configuring a basic input output system (via BIOS/FW code 124; Paragraph [0023]) of the electrical device according to the one or more MCTP packets (MCTP data; Paragraph 0042). (Figure 3)


Claim 17 is rejected for the reasons set forth hereinabove for claim 16, and further discloses wherein the connector interface comprises an usb type-c connector (via USB-C connector), the one or more vendor specific protocol packets comprises a vendor defined message (VDM), and the method further comprises:

transmitting the VDM via a configuration channel pin of the usb type-c connector. (Figure 3 of Grobelny)


Claim 18 is rejected for the reasons set forth hereinabove for claim 16, and further discloses wherein the connector interface comprises an usb type-c connector, the one or more VSP packets comprises a peripheral component interconnect express (PCIe) protocol packet (via PCIE; Paragraph [0014]), and the method further comprises:

transmitting the PCIe protocol packet via a sideband (via sideband channel; Paragraph [0049, 0052, and 0058] of Grobelny) use pin of the usb type-c connector.


Claim 19 is rejected for the reasons set forth hereinabove for claim 16, and further discloses further comprising:

executing an in-band or out-of-band management (via remote administrator) for the basic input output system through the one or more MCTP packets (via utilize MCTP). (Paragraph [0049] of Grobelny)


Claim 20 is rejected for the reasons set forth hereinabove for and further discloses claim 19, further comprising:
(via securely wake the system) in the out-of-band management (via remote administrator) for instructing wake-up to the basic input output system through the one or more MCTP packets (via utilize MCTP). (Paragraph [0049] of Grobelny)

Allowable Subject Matter
4.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 03/30/2021Examiner, Art Unit 2181                                      

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181